United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2334
Issued: April 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 14, 2007 appellant filed a timely appeal of a February 8, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for an oral
hearing and an April 23, 2007 nonmerit decision, denying his request for reconsideration as
untimely and that it failed to demonstrate clear evidence of error. Because more than one year
has elapsed between the most recent merit decision dated December 1, 2005 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for an oral
hearing; and (2) whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

FACTUAL HISTORY
On August 29, 2005 appellant, then a 26-year-old small parcel bundle sorter clerk, filed
an occupational disease claim for a ruptured disc at L4-5. In September 2004 he first became
aware of the condition. On May 1, 2005 he first realized that the condition was caused by his
federal employment. Appellant stated that in 2004 he moved from a self-paced light-duty job to
an automated flat sorter position and later to an automated bundle sorter position which involved
constant driving of a machine and more lifting of heavy items, twisting, pushing and pulling than
his previous job. He began to experience regular back pain that fluctuated but never completely
stopped which prevented him from working.
In an undated narrative statement, appellant described the medical treatment he received
for his neck and back pain. He described the duties of his automated flat sorter clerk position in
the “CFS” unit. This position was more physical and involved using a fast-paced machine. It
also involved heavy lifting, twisting, reaching and bending on a repetitive basis. Appellant’s
work area was an ergonomic nightmare as there were no suitable chairs and foot rests. His small
parcel bundle sorter clerk position involved moderate work such as, keying information into a
computer. It also involved twisting, pulling and occasional lifting.
Appellant submitted medical reports covering intermittent dates from May 21, 2004
through September 8, 2005 from Dr. Marcia J. Dunham, an attending Board-certified internist,
who stated that appellant suffered from spasms in his neck, high blood pressure and protruding
discs in his lower back. In a July 8, 2004 report, Dr. James D. Norris, a Board-certified internist,
stated that appellant sustained a low back strain. An August 18, 2005 report of Dr. Jason A.
Fleiss found that appellant had radiculopathy at left L5 and left leg pain.1 Appellant underwent
surgery on January 20, 2005. Dr. Fleiss opined that appellant could perform modified work with
restrictions.
Appellant submitted accident reports that he filed with the employing establishment
regarding his alleged injury. A September 1, 2005 narrative statement from Wendy Christensen,
a supervisor, related that appellant related to her that his work duties caused his alleged injury,
stating that his flat sorter position involved repetitive movement of heavy items such as, stacks of
magazines and large envelopes and pushing full containers. It also involved repetitive twisting,
reaching and bending, sweeping and keying.
On appellant’s claim form, the employing establishment stated that he was currently
performing light-duty work on a different schedule and in a different area.
By letter dated September 21, 2005, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit.
Appellant submitted Dr. Dunham’s notes covering intermittent dates from November 4,
2004 through August 23, 2005. She stated that appellant sustained a herniated disc and leg pain.
Dr. Dunham opined that he could work with restrictions. A February 20, 2001 report with an
1

The Board notes that Dr. Fleiss’ professional qualifications are not contained in the case record.

2

illegible signature noted that appellant was borderline hypertensive and that he had asthma which
required the use of an inhaler. In a report and progress note dated September 16, 2005,
Dr. Joan M. Browning, a Board-certified occupational medicine specialist, stated that appellant
sustained a herniated nucleus pulposus at L4-5. Dr. Browning opined that he could perform
modified work. Progress notes of appellant’s physician’s assistants stated that he suffered from
back pain and left L5 radiculopathy. Progress notes covering intermittent dates from January 7
through August 19, 2005 from Dr. Mitchell A. Weinstein, a Board-certified neurologist, found
that appellant sustained a disc protrusion at L4-5. A January 11, 2005 report provided laboratory
tests results. Reports dated September 21, October 14 and November 21, 2005 of Dr. Robert M.
Davis, a Board-certified occupational medicine specialist, found that appellant had low back
pain, symptoms related to a right heel contusion and left L5 radiculopathy. Dr. Davis stated that
he could perform modified work with restrictions. A September 21, 2005 progress note of
Dr. Ellen L. Singer, a Board-certified internist, stated that appellant suffered from tendinitis of
the right foot.
Documents from the employing establishment noted appellant’s restrictions for light-duty
work during intermittent periods March 17 through September 18, 2005.
In an undated statement, appellant reiterated his work duties. He also attributed his
bilateral wrist strain to repetitive typing at work. Appellant noted a June 2002 motorcycle
accident which resulted in bruises and leg and back pain.
By decision dated December 1, 2005, the Office denied appellant’s claim. It found the
medical evidence was insufficient to establish he sustained a back condition causally related to
factors of his employment.
Appellant submitted a description of the procedures for performing his work duties. In a
November 21, 2005 narrative statement, Pamela A. Johnson, appellant’s supervisor, stated that
his position involved bending, twisting, lifting and repetitive reaching, handling and keying.
Ms. Johnson noted that appellant sustained injuries as a result of a motorcycle accident. She had
no knowledge of any injuries he sustained while working under her supervision. Dr. Dunham’s
November 9, 2005 report indicated that appellant had been under her care for back pain since
July 16, 1998. She ordered a computerized tomography scan, referred him for a spinal
assessment and physical therapy and prescribed medication. Dr. Dunham noted appellant’s
current complaint of pain in the leg and not in the back due to his increased physical activity in a
limited-duty position at work. She stated that she would decrease his restrictions if the
employing establishment assigned him to a new permanent limited-duty position.
On December 28, 2005 appellant requested a telephonic oral hearing before an Office
hearing representative regarding the December 1, 2005 decision. He submitted Dr. Davis’
January 6, 2006 report which reiterated his prior finding that appellant suffered from low back
pain and radiculopathy at L5 and that he could work with restrictions.
By letter dated February 8, 2006, the Office informed appellant that his telephonic oral
hearing would be held on March 20, 2006 at 3:00 p.m., Eastern Time. It instructed him to call
the provided toll free number a few minutes before the hearing time and enter the pass code to
gain access to the conference call. The letter was mailed to appellant at his address of record.

3

On March 20, 2006 the date of the hearing, appellant did not call the toll free number to
join the telephonic hearing.
By decision dated April 12, 2006, the Office found that appellant had abandoned his
request for an oral hearing. It noted that he had received written notification of the hearing 30
days in advance of the hearing and had failed to appear. The Office found that there was no
evidence of record that appellant contacted it, either prior or subsequent to the scheduled hearing,
to explain his failure to appear.
By letter dated April 20, 2006, appellant advised that he did not receive a letter stating
that his hearing was scheduled for March 20, 2006. On November 7, 2006 he asked the Office
for guidance on how to reschedule his telephonic hearing or request reconsideration. In a
December 12, 2006 letter, the Office advised him where to file requests for oral and telephonic
hearings and reconsideration. By letter dated January 3, 2007, appellant requested another
telephonic hearing.
In a February 8, 2007 decision, the Office denied appellant’s request for a hearing on the
grounds that he had abandoned his request for an oral hearing. For this reason, he was found not
to be entitled to another hearing as a matter of right. It exercised its discretion and denied
appellant’s request for a hearing on the additional grounds that the issue involved in the case
could be addressed equally well on reconsideration, by submitting evidence establishing that the
claimed medical condition was causally related to his employment.
In an April 4, 2007 letter, appellant requested reconsideration of the Office’s
December 1, 2005 decision.
By decision dated April 23, 2007, the Office found that appellant’s reconsideration
request was dated April 4, 2007, more than one year after the Office’s December 1, 2005
decision and was untimely. It further found that appellant did not submit evidence to establish
clear evidence of error in the Office’s determination that he did not sustain an injury causally
related to factors of his employment.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.2 Section
10.616(a) of the federal regulations implementing this section of the Act provides that a
claimant, injured on or after July 4, 1966, who has received a final adverse decision by the Office
may obtain a hearing by writing to the address specified in the decision. The hearing request
must be sent within 30 days (as determined by the postmark or other carrier’s date marking) of

2

5 U.S.C. § 8124(b)(1).

4

the date of the decision for which a hearing is sought. The claimant must not have previously
submitted a reconsideration request (whether or not it was granted) on the same decision.3
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings, and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. The Office’s procedures, which require the Office to exercise its discretion to grant or
deny a hearing when a hearing request is untimely or made after reconsideration under section
8128(a), are a proper interpretation of the Act and Board precedent.4 Moreover, the Board has
held that the Office has discretion to grant or deny a hearing when the request is made for a
second hearing on the same issue.5
ANALYSIS -- ISSUE 1
In a December 1, 2005 decision, the Office found that appellant did not sustain a back
injury in the performance of duty. On December 28, 2005 he requested a telephonic oral
hearing. By decision dated April 12, 2006, the Office found that appellant had abandoned his
request for a hearing as he failed to appear at the hearing or to provide an explanation for his
absence. On January 3, 2007 he requested another telephonic hearing. In a February 8, 2007
decision, the Office denied appellant’s request for a hearing on the grounds that he was found to
have abandoned his oral hearing request and was not entitled to another oral hearing as a matter
of right. The Board finds that, as appellant abandoned the oral hearing scheduled for March 20,
2006, he was not entitled as a matter of right to another oral hearing.
The Office properly exercised its discretion in denying appellant’s request for another
hearing by determining that the issue in the case could be equally well addressed by requesting
reconsideration and submitting new evidence on the issue at hand.6 The Board has held that the
only limitation on the Office’s discretionary authority is reasonableness. An abuse of discretion
is generally shown through proof of manifest error, a clearly unreasonable exercise of judgment,
or actions taken which are contrary to logic and probable deduction from established facts.7 In
the present case, there is no evidence that the Office abused its discretion in denying appellant’s
request for a hearing under these circumstances. The Board finds that the Office acted properly
in denying appellant’s January 3, 2007 request for an oral hearing.

3

20 C.F.R. § 10.616(a); Brenton A. Burbank, 53 ECAB 279 (2002).

4

Sandra F. Powell, 45 ECAB 877 (1994).

5

See generally, André Thyratron, 54 ECAB 257 (2002); Johnny S. Henderson, 34 ECAB 216 (1982); John A.
Zibutis, 33 ECAB 1879 (1982).
6

See Joseph R. Giallanza, 55 ECAB 186 (2003).

7

See Claudio Vazquez, 52 ECAB 496 (2001); Daniel J. Perea, 42 ECAB 214, 221 (1990).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act8 does not entitle a claimant to a review of an Office decision
as a matter of right.9 The Office, through its regulations, has imposed limitations on the exercise
of its discretionary authority under section 8128(a). Section 10.607(a) of the Office’s
implementing regulation provides that an application for reconsideration must be sent within one
year of the date of the Office decision for which review is sought.10
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.11
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.12 The evidence must be positive, precise and explicit
and must be manifest on its face that the Office committed an error.13 Evidence that does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.14 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.15 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.16
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.17 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.18
8

5 U.S.C. § 8128(a).

9

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

20 C.F.R. § 10.607(a).

11

Id. at § 10.607(b).

12

Nancy Marcano, 50 ECAB 110, 114 (1998).

13

Leona N. Travis, 43 ECAB 227, 241 (1991).

14

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

15

Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

17

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

18

Thankamma Mathews, 44 ECAB 765, 770 (1993).

6

ANALYSIS -- ISSUE 2
The Board finds that appellant failed to file a timely application for review of the
December 1, 2005 merit decision. In implementing the one-year time limitation, the Office’s
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original Office decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues.19
The most recent merit decision was issued by the Office on December 1, 2005. It found
that the evidence of record failed to establish that appellant sustained a back injury causally
related to factors of his federal employment. As his April 4, 2007 letter requesting
reconsideration was made more than one year after the Office’s December 1, 2005 merit
decision, the Board finds that it was not timely filed.
Appellant has not submitted evidence establishing that the Office erred in finding that he
did not sustain a back injury causally related to factors of his employment. The Board notes that
this issue is medical in nature.
Appellant has not presented clear evidence of error by the Office in finding that he did
not sustain a back injury causally related to factors of his employment. In support of his April 4,
2007 reconsideration request, appellant submitted a description of the procedures for performing
his work duties. Ms. Johnson’s narrative statement described the physical requirements of
appellant’s position. She stated that he sustained injuries as a result of a motorcycle accident but
that she was unaware of any injuries he sustained at work while under her supervision. This
evidence is insufficient to prima facie shift the weight of the evidence in favor of appellant’s
claim. The submission of this factual evidence does not show clear evidence of error because it
is not relevant to the underlying issue in the case. The Board, therefore, finds that the work
procedure documents and Ms. Johnson’s statement do not establish clear evidence of error in the
denial of appellant’s claim.
Dr. Dunham’s November 9, 2005 report addressed appellant’s back pain and medical
treatment. She stated that she would decrease his restrictions if the employing establishment
assigned him to a new permanent limited-duty position. This evidence is insufficient to prima
facie shift the weight of the medical evidence in favor of appellant’s claim. Dr. Dunham did not
provide any opinion as to whether appellant sustained a medical condition causally related to
factors of his employment. The Board finds that her November 9, 2005 report does not establish
clear evidence of error.
Dr. Davis’ January 6, 2006 report reiterated his opinion that appellant had low back pain
and radiculopathy at L5 and that he could work with restrictions. The Board notes that the
Office had previously considered evidence from Dr. Davis and found it insufficient to establish
that appellant sustained a back injury causally related to factors of his federal employment. The
Board finds that the submission of Dr. Davis’ January 6, 2006 report is insufficient to prima
facie shift the weight of the evidence in favor of appellant’s claim as it is duplicative of his prior
19

Larry L. Litton, 44 ECAB 243 (1992).

7

reports. For these reasons, the Board finds that appellant has not established clear evidence of
error on the part of the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing.
The Board further finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 23 and February 8, 2007 decisions of
Office of Workers’ Compensation Programs are affirmed.
Issued: April 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

